Citation Nr: 1202700	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-02 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for a lung disorder, to include left upper lobe cavity lesion with hemoptysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had honorable active duty service from September 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Boise, Idaho, which declined to reopen a previously denied claim of service connection for a lung disorder. 

The Veteran testified before the undersigned at a Travel Board hearing held in October 2010. 


FINDINGS OF FACT

1.  In decisions issued in October 1981 and January 1984, the Board denied service connection for a lung disorder, variously diagnosed.

2.  In rating decisions issued November 1988, June 1989, and June 1998, the RO declined to reopen the claim on the grounds that new and material evidence had not been received.  The Veteran did not file an appeal of these decisions. 

3.  The evidence received since the June 1998 rating decision is new and raises a possibility of substantiating the claim.

4.  Resolving doubt in the Veteran's favor, a left upper lobe cavity lesion with hemoptysis was incurred in service. 



CONCLUSIONS OF LAW

1.  The Board's October 1981 and January 1984 decisions denying service connection for a lung disorder are final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  The unappealed November 1988, June 1989, and June 1998 rating decisions that declined to reopen a claim for service connection for a lung disorder are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

3.  The evidence received since the June 1998 RO rating decision is new and material; the claim of entitlement to service connection for a lung disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

4.  Resolving all doubt in the Veteran's favor, a left upper lobe cavity lesion with hemoptysis was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In this decision, the Board reopens the Veteran's claim for a lung disorder (a left upper lobe cavity lesion with hemoptysis) and grants the claim on the merits.  As such, no discussion of VA's duty to notify and assist is necessary.

II. Reopened Claim

The Veteran seeks to reopen his previously denied claim of service connection for a lung disorder.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court recently held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

Service connection for a lung disorder was denied in a March 1978 rating decision on the basis that a nexus between military service and a current lung disability had not been established.  Following an additional rating decision that was issued in September 1980, the Veteran appealed to the Board.  In a decision issued in October 1981, the Board denied service connection for a lung disorder.  A Board decision is considered final when issued.  38 U.S.C.A. §§ 7103, 7104 (a); 38 C.F.R. § 20.1100.  The Veteran sought to reopen the claim in November 1982.  In a December 1982 rating decision, the RO denied the claim on the basis that new and material evidence had not been received.  The Veteran appealed that rating decision and in January 1984, the Board reopened and denied the claim.  Id.

The Veteran sought to reopen his claim for a lung disorder in February 1984 and was notified that he needed to submit new and material evidence to reopen the claim by way of notice sent that same month.  The Veteran did not respond to the notice letter and no additional evidence was ever submitted.  Hence, the Veteran's February 1984 claim was considered abandoned.  See 38 C.F.R. § 3.158.  Thereafter, the RO accepted submissions from the Veteran in August 1988 and November 1997 as applications to reopen his claim.  In rating decisions issued respectively in November 1988 (and June 1989) and June 1998, the RO denied the claims on the basis that new and material evidence had not been received.  The Veteran was notified of those decisions, but did not appeal.  As such, these decisions became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

The RO received the instant petition to reopen the claim in June 2008.  The RO denied the claim in an August 2008 rating decision, on the basis that new and material evidence had not been received.  The Veteran perfected an appeal from this decision.  Thus, the appeal arises from the June 2008 petition to reopen.  The Board observes that much of the evidence received since the June 1998 RO rating decision is new, as it was not previously considered the RO.  Of note, VA medical opinions dated in August 2008 and August 2009 and a March 2010 VA examination report specifically address whether the Veteran's current lung disease is etiologically related to service.  The Veteran's recent testimony of a continuity of lung symptoms since service also relates to causal nexus.  Since the lack of evidence demonstrating a causal nexus was the basis for the denial of the claim in the prior decisions, this new evidence clearly relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.303 (2010).  Furthermore, the August 2008 and August 2009 medical opinions are favorable to the claim.  The Board accordingly finds that new and material evidence has been received to reopen the claim for service connection for a lung disorder.  The Veteran's appeal to this extent is allowed.  

III. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

The Veteran's service treatment records do not reflect a diagnosed chronic lung disorder.  The Veteran was treated for the flu in December 1967.  In January 1969, he was treated for symptoms thought to represent a flu syndrome.  He was seen a total of five times for related symptoms.  On a separation physical examination in February 1969, the Veteran's lungs and chest were normal.  A chest x-ray was negative.  On the Veteran's Report of Medical History form, he reported having ear, nose and throat problems.  

The Veteran's post-service medical history has been very briefly summarized in this decision, as it has been set forth in great detail in numerous prior decisions issued by the RO and the Board.  In brief, the post-service medical records reflect that a left upper lobe abnormality was first seen in December 1970.  The Veteran was hospitalized in August 1971 with symptoms of hemoptysis, pain, and general malaise.  He was found to have an infiltrate in his right lung.  Skin tests for tuberculosis and histoplasmosis were negative.  After numerous x-ray studies, a granulomatous lesion in the left apex of undetermined origin was confirmed.  Additional treatment records show multiple hospitalizations and outpatient treatment from August 1976 and continuing throughout the 1980's for recurrent episodes of chest pain, subjective reports of recurrent hemoptysis, and other symptoms including progressive cough and shortness of breath.  The treatment records do not contain medical opinions as to whether the Veteran's ongoing lung pathology had onset in service or was causally related to service.  Of note however, is a May 1979 VA record with a note that the visit was for 'follow-up treatment of a left upper lobe infiltrate and hemoptysis since 1967, without a definitive answer as to etiology.'  Another VA treatment record dated in November 1979 contained a note that indicated that 'since 1967 the Veteran has had upper lobe infiltrate with intermittent cavitation; etiology unknown.'  Tuberculosis was diagnosed to explain the Veteran's hemoptysis and large volume expectoration and he was treated on several courses of oral medication for tuberculosis.  A December 1982 surgical pathology report indicates cavitary disease, LUL, with Histoplasma capsulatum.  The Veteran was treated for the cavity of the left upper lobe lung with aspergilloma (via resection) and chronic obstructive pulmonary disease (COPD).  VA outpatient treatment records dated from 2008 to the present include diagnoses of COPD, bronchiectasis, and status post partial left upper lung resection for bronchiectstasis.

In oral testimony and in various written statements submitted in support of his claim, the Veteran denied having lung problems prior to service.  He testified that the initial onset of his lung symptoms, including hemoptysis, was during service.  He testified that during basic training, he and others had to clean up old barracks at Fort Huachuca in Arizona.  He recalled that the barracks had been vacant for a long time and the windows were broken out and a lot of dust and bird "stuff" was present.  He stated that his respiratory symptoms began 4-5 weeks later.  He reported that after service he tried to work in the labor-intensive field of logging as he had prior to service, but was unable to do so because of his respiratory limitations.  He testified that he still coughs up blood and experiences chest pain.  

The Veteran also submitted statements from family members and a former service member.  In two undated statements, the Veteran's mother and sister wrote that during service, the Veteran once came home on leave and his lungs hurt and he spit up blood.  The former service member indicated that he served with the Veteran at Ft. Huachuca and while traveling on a bus in preparation for Christmas leave, the Veteran spit up blood and told him that he had the flu. 

In an August 2008 letter, a VA pulmonologist (Dr. Mayorga) opined that the Veteran's bronchiectasis, left upper lobe resection for bronchiectasis and hemoptysis and residual right lung fibrosis all could be a result of the histoplasmosis which was misdiagnosed in 1968.  Dr. Mayorga noted that at the time, the Veteran was diagnosed with pneumonia and subsequently also misdiagnosed with tuberculosis.  She indicated further that irrespective of whether he had pneumonia, tuberculosis, or histoplasmosis, his condition began while on active duty.  Dr. Mayorga also indicated that his condition contributes to his overall severe respiratory insufficiency and that his COPD (from tobacco use) is also contributory.  In an October 2008 note, another VA pulmonologist (Dr. Carvalho) wrote that she had reviewed the Veteran's chart, and as his primary care physician, she completely concurred with Dr. Mayorga's opinion.

In an August 2009 letter, Dr. Carvalho indicated that she had reviewed the opinion of Dr. Mayorga and also reviewed the Veteran's claims file.  After a brief synopsis of the Veteran's relevant medical history, she opined that the Veteran contracted histoplasmosis while on active duty.  She explained that in most patients, histoplasmosis presents as a subacute pulmonary infection weeks to months following exposure.  Fevers, chills, headaches, anorexia, fatigue, cough, and chest pain generally develop between 2-4 weeks after exposure but may be seen within one week in more heavily exposed cases although the physical examination may be unremarkable.  Dr. Carvalho stated that these factors are consistent with the Veteran's presentation and his clinicians' understanding of "flu syndrome" on separate occasions.  Also, the serologies for histoplasma (which the Veteran had when he presented with hemoptysis after discharge) have limitations and may have a low sensitivity.  Further, the organism found in the Veteran's cavitary lung lesion was present radiographically for a decade prior to resection.  For these reasons, it is highly likely that he was exposed to Histoplasma capsulatum while on active duty and developed a complicating parenchymal lesion which has subsequently resulted in a chronic condition.

The Veteran was afforded a VA examination in March 2010.  After reviewing the claims file and performing a physical examination of the Veteran, the examiner provided the following diagnoses: status post left upper lobe lung cavity, resected; histoplasmosis capsulatum, with lung cavity, left, resected; lymph node calcification, post-infectional; pleural thickening; pulmonary scar, bilateral, post-inflammatory; and abnormal pulmonary function test with marked expiratory flow obstruction, markedly reduced gas diffusion and marginally elevated total lung volume.  The examiner stated that he could not determine whether the hemoptysis is due to the result of an illness acquired in service without resorting to mere speculation.  The rationale was that there is no evidence in the service treatment records to support the Veteran's contention of hemoptysis or an acute lung infection requiring antibiotic treatment at Fort Huachuca or at any other location.  The Veteran was diagnosed with flu syndrome on at least one occasion.  Further, the first evidence of later chronic lung disease was two years after discharge.

With respect to the chronic cavitary pulmonary histoplasmosis, the examiner noted, in part, that the Veteran's self-reported history comports with the natural history of the disease, but not with his personal history.  The examiner further commented, however, that it is possible that the Veteran could have had lung disease during his military service that later has manifested itself as chronic, progressive, cavitary, fibrotic, calcific, and bronchiectatic, and which could have resulted in his observation of episodic copious hemoptysis.  He noted that reason would support the existence of a stable left upper lobe cavity two years before its discovery; however, there is no evidence in the service treatment records to show that this was the case, or to demonstrate that onset of hemoptysis was prior to or during active duty.

With respect to the dyspnea on exertion, the examiner opined that dyspnea is not due to or a result of an illness acquired during service.  The rationale was that the Veteran had a 49-year history of cigarette abuse and has pulmonary function abnormalities that are consistent with pulmonary emphysema.  Tobacco abuse is a suitable and existing etiology of the pulmonary emphysema.  He further indicated that the Veteran's lung imaging does not comport with sufficient damage from progressive chronic deep fungus infection or tuberculosis, or any other outcome of infection to explain his severe pulmonary function abnormalities.

The medical evidence confirms that the Veteran is currently diagnosed with lung disease, specifically status post left upper lobe lung cavity, resected; histoplasmosis capsulatum, with lung cavity, left, resected.  Thus, the dispositive issue in this case is whether there is a nexus between this disability and military service.  The Board finds that the evidence of nexus is in relative equipoise.  The Veteran avers that the onset of his lung disorder was during his military service.  The Veteran is certainly competent to report the onset, nature, and severity of his lung symptoms.  However, as a layman without the appropriate medical training and expertise, he is not competent to provide an opinion on a complex medical matter such as the etiology of his lung disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Nevertheless, the medical opinions that were proffered by Dr. Mayorga and Dr. Carvalho in August 2008 and August 2009 are favorable on the question of nexus.  The Board notes that although Dr. Mayorga did not have the benefit of claims file review (and thus lacked a comprehensive review of the Veteran's clinical history since service) and also appeared to introduce an element of speculation into her opinion- her opinion is competent.  It is also generally consistent with, and supported by, Dr. Carvalho's probative opinion.  Dr. Carvalho's opinion is competent and is particularly persuasive on the question of nexus in this case.  Dr. Carvalho based her opinion on her medical experience and expertise, her knowledge of the Veteran's comprehensive service and post-service history, and his clinical presentation.  Her opinion was also clear and included a supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Furthermore, while the March 2010 VA examiner determined that the Veteran's current COPD and pulmonary emphysema is not related to military service, he did indicate that it is indeed possible that the Veteran had a lung disease during his military service that has subsequently manifested itself as chronic, progressive, cavitary, fibrotic, calcific, and bronchiectatic, and which could have resulted in his observation of episodic copious hemoptysis.  

A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b).  In this case, the evidence indicating whether the Veteran's current lung disease is due to service is in relative equipoise.  Accordingly, the Board resolves any reasonable doubt in the Veteran's favor and finds that service connection for left upper lobe cavity lesion with hemoptysis is warranted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a lung disability (variously diagnosed to include a left upper lobe cavity lesion with hemoptysis); the claim is reopened.  

Service connection for a left upper lobe cavity lesion with hemoptysis is granted.


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


